DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-9 are presented for examination. 
Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for JAPAN No. JP2020-056827, filed on 03/26/2020.
Information Disclosure Statement
7.	The references listed in the information disclosure statement (IDS) submitted on 03/12/2021 and 08/27/2021 have been considered. The submission is incompliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi Shiraishi (US 20190319504 A1).

Regarding claim 1. Takashi discloses A motor (Fig. 1, ref. nr.  A) comprising: 
a rotor (Fig.1, ref. nr. 1) configured to rotate with a shaft (11);
the rotor (Fig.1, ref. nr. 1) including a plurality of yoke portions (Fig.2, ref. nr. 12), and a plurality of holding portions (Fig.3, the space holding magnet 13), each corresponding to a space portion provided between the adjacent yoke portions (Fig.2, ref. nr.  12) and configured to hold therein a magnet (Fig.1, ref. nr. 13); at least one of the plurality of yoke portions (Fig.1, ref. nr. 12) including a tab portion (Fig.2, ref. nr. 1212) extending towards the holding portion (Fig.2), and configured to hold the magnet (Fig.2, ref. nr. 13)  held in the holding portion (Fig.2); and the holding portion (Fig.2) including an insertion space (Fig.2, ref. nr. 1222A and 1222B) provided between a first end portion (Fig.2, ref. nr. 12A) of the yoke portion in an axial direction of the shaft and the tab portion (Fig.2, ref. nr. 1212), the insertion space (Fig.2, ref. nr. 1222A and 1222B) allowing the magnet (Fig.2, ref. nr. 13) to be inserted into the insertion space (Fig.2, ref. nr. 1222A and 1222B) towards an inner side in a radial direction of the shaft.  

    PNG
    media_image1.png
    877
    984
    media_image1.png
    Greyscale

Regarding claim 2. Takashi discloses the motor (Fig. 1, ref. nr.  A) according to claim 1, wherein the insertion space (Fig.2, ref. nr. 1222A and 1222B) includes an opening portion opening towards an outer side in the radial direction, and the opening portion includes an opening distance (Fig.4) corresponding to a distance in a circumferential direction of the shaft, and 
the opening distance (Fig.4) is larger than an insertion distance (Fig.4) corresponding 
to a distance of the insertion space (Fig.2, ref. nr. 1222A and 1222B) in the circumferential direction at an inner side in the radial direction relative to the opening portion (the distance between (Rta) must be made larger or wider than an insertion distance (Rt), otherwise the magnet will get stuck and cannot be inserted into space).  

    PNG
    media_image2.png
    629
    811
    media_image2.png
    Greyscale

Regarding claim 3. Takashi discloses the motor (Fig. 1, ref. nr.  A) according to claim 1, wherein the holding portion (Fig.3, ref. nr.1213) includes an end space (Fig.2, ref. nr. 12A) provided between a second end portion (Fig.2, ref. nr. 12B) of the yoke portion (Fig.1)  in the axial direction and the tab portion (Fig.2, ref. nr. 1212), and a first length (Fig.2) corresponding to a length of the insertion space (Fig.2, ref. nr. 1222A and 1222B) in the axial direction and a second length (Fig.2) corresponding to a length of the end space (Fig.2, ref. nr. 12A) in the axial direction differ from each other (The additional features of claims 3 and 4, are obvious design modifications).  

    PNG
    media_image3.png
    502
    688
    media_image3.png
    Greyscale


Regarding claim 4. Takashi discloses the motor (Fig. 1, ref. nr.  A) according to claim 3, wherein the first length is longer than the second length (Fig.2).  

Regarding claim 5. Takashi discloses the motor (Fig. 1, ref. nr.  A) according to claim 3, wherein 
the rotor (Fig.1, ref. nr. 1)  includes a core portion (Fig.2, ref. nr. 1221) connected to the plurality of yoke portions (Fig.1) at an inner side of the plurality of yoke portions (Fig.1)   in the radial direction, and the core portion (Fig.2, ref. nr. 1221) includes a contact portion (Fig.3, ref. nr. 122) being in contact with an axial end portion of the magnet (Fig.2, ref. nr. 13)  at the second end portion (Fig.2, ref. nr. 12B).  


Regarding claim 6. Takashi discloses an actuator (Parag. [0131]) comprising a motor (Fig. 1, ref. nr.  A), the motor including: 
a rotor (Fig.1, ref. nr. 1)  configured to rotate with a shaft; 
the rotor (Fig.1, ref. nr. 1) including a plurality of yoke portions (Fig.1), and a plurality of holding portions (Fig.3, ref. nr.1213), each corresponding to a space portion provided between the adjacent yoke portions (Fig.2) and configured to hold therein a magnet (Fig.2, ref. nr. 13); 
at least one of the plurality of yoke portions (Fig.2) including a tab portion (Fig.2, ref. nr. 1212) extending towards the holding portion (Fig.3, ref. nr.1213) and configured to hold the magnet (Fig.2, ref. nr. 13) held in the holding portion (Fig.3, ref. nr.1213); and 
the holding portion (Fig.3, ref. nr.1213) including an insertion space (Fig.2, ref. nr. 1222A and 1222B) provided between a first end portion (Fig.2, ref. nr. 12A) of the yoke portion (Fig.2) in an axial direction of the shaft and the tab portion (Fig.2, ref. nr. 1212), the insertion space (Fig.2, ref. nr. 1222A and 1222B) allowing the magnet (Fig.2, ref. nr. 13)  to be inserted into the insertion space (Fig.2, ref. nr. 1222A and 1222B) towards an inner side in a radial direction of the shaft.  

Regarding claim 9. Takashi discloses A manufacturing method of a rotor (Fig.1, ref. nr. 1) configured to be provided at a motor (Fig. 1, ref. nr.  A) and rotate with a shaft, the manufacturing method comprising:
 a magnetizing process of magnetizing magnetic material and generating magnet (Fig.2, ref. nr. 13)  ;
 an attaching process of attaching the magnet (Fig.2, ref. nr. 13) to the rotor (Fig.1, ref. nr. 1); 
the rotor (Fig.1, ref. nr. 1) including a plurality of yoke portions (Fig.2), and a plurality of holding portions (Fig.3, ref. nr.1213) each corresponding to a space portion provided between the adjacent yoke portions (Fig.2) and configured to hold therein the magnet (Fig.2, ref. nr. 13);
 at least one of the yoke portions (Fig.2) including a tab portion (Fig.2, ref. nr. 1212) extending towards the holding portion (Fig.3, ref. nr.1213) and configured to hold the magnet (Fig.2, ref. nr. 13)  held in the holding portion (Fig.3, ref. nr.1213);
 the holding portion (Fig.3, ref. nr.1213) including an insertion space (Fig.2, ref. nr. 1222A and 1222B) provided between a first end portion (Fig.2, ref. nr. 12A) of the yoke portion (Fig.2) in an axial direction of the shaft and the tab portion (Fig.2, ref. nr. 1212), the insertion space (Fig.2, ref. nr. 1222A and 1222B) allowing the magnet (Fig.2, ref. nr. 13) to be inserted into the insertion space (Fig.2, ref. nr. 1222A and 1222B) towards an inner side in a radial direction of the shaft; and 
the attaching process including a first process (Fig.7, Parag [0104] and [0105]) of inserting the magnet (Fig.2, ref. nr. 13) into the insertion space (Fig.2, ref. nr. 1222A and 1222B) towards an inner side in the radial direction and a second process (Fig.7, Parag [0104] and [0105]) of inserting the magnet (Fig.2, ref. nr. 13) in the axial direction after the first process (Fig.7, Parag [0104] and [0105]).
Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Shiraishi (US 20190319504 A1) (herein after as Takashi) in view of John T.  Zuzelski (US 20180362079 A1)  (herein after as Zuzelski).  

Regarding claim 7. Takashi discloses the actuator (Parag. [0131]) according to claim 6, but does not show wherein the shaft is configured to be connected to a wheel of a vehicle.  
However, Zuzelski teach wherein the shaft is configured to be connected to a wheel of a vehicle (Figs. 8-13, Parag [0015] and [0070]) 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the motor of Takashi to have wheel connected to a vehicle as disclosed by Zuzelski since the shaft is configured to attach to the vehicle wheel to improve fuel efficiency and the performance of the motor output and helps keep the vehicle stable at higher speeds.

Regarding claim 8. Takashi discloses the actuator (Parag. [0131]) according to claim 7, wherein the actuator is used for a rear wheel steering system (Parag. [0131], Attaching the motor to the front wheel steering or rear wheel steering is irrelevant since such a steering motor as disclosed by Takashi can function in both configurations equally.).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELRASHEED E.B. HAMDAN whose telephone number is (571)272-8526. The examiner can normally be reached Monday-Friday, 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELRASHEED E.B. HAMDAN/      Examiner, Art Unit 2834                                                                                                                                                                                                                                                      

/AHMED ELNAKIB/      Primary Examiner, Art Unit 2834